Case 1:19-cv-01445-LGS Document 55-9 Filed 11/12/19 Page 1 of 16




            EXHIBIT I
Case 1:19-cv-01445-LGS Document 55-9 Filed 11/12/19 Page 2 of 16




                                                          BW_001
Case 1:19-cv-01445-LGS Document 55-9 Filed 11/12/19 Page 3 of 16




                                                          BW_002
Case 1:19-cv-01445-LGS Document 55-9 Filed 11/12/19 Page 4 of 16




                                                          BW_016
Case 1:19-cv-01445-LGS Document 55-9 Filed 11/12/19 Page 5 of 16




                                                                   BW_018
Case 1:19-cv-01445-LGS Document 55-9 Filed 11/12/19 Page 6 of 16




                                                                   BW_024
6/26/2019                                            Vox 55-9
                        Case 1:19-cv-01445-LGS Document  Media - Wikipedia
                                                                  Filed 11/12/19 Page 7 of 16




  Vox Media
  Vox Media, Inc. is an American digital media company based in Washington,
  D.C. and New York City.[2] The company was founded in July 2005 as
                                                                                            Vox Media, Inc.
  SportsBlogs Inc. by Jerome Armstrong, Tyler Bleszinski, and Markos
  Moulitsas, and was rebranded as Vox Media in 2011. The company operates
                                                                                   Formerly       SportsBlogs Inc.
  additional offices in San Francisco, Chicago, Los Angeles, Austin, and London.
                                                                                                  (2005–2011)
  In June 2010, the network featured over 300 sites with over 400 paid
                                                                                   Type           Private
  writers.[3] In September 2018, Comscore ranked Vox Media as the 30th-most
  popular media company among users from the United States.[4]                     Industry       Digital media
                                                                                   Founded        2005
  Vox Media owns six editorial brands—The Verge, Vox, SB Nation, Eater,
                                                                                   Founders       Jerome Armstrong
  Polygon, and Curbed—as well as, formerly, Racked and Recode. Vox Media's
  brands are built on Concert, a publisher-led market place for advertising, and                  Tyler Bleszinski
  Chorus, its proprietary content management system.[5] The company's lines of                    Markos Moulitsas
  business include the publishing platform Chorus, Concert, Vox Creative, Vox      Headquarters Washington, D.C.,
  Entertainment, and the Vox Media Podcast Network.                                             U.S.
                                                                                   Key people     Jim Bankoff
                                                                                                  (chairman, CEO)
    Contents                                                                                      Marty Moe
                                                                                                  (president)
    History
                                                                                                  Trei Brundrett
         Founding and expansion in sports media
                                                                                                  (COO)[1]
         Continued growth and expansion into other content areas
         Employment and labor                                                      Brands         The Verge · Vox ·
                                                                                                  SB Nation · Eater ·
    Funding
                                                                                                  Polygon · Curbed
    Properties
        SB Nation                                                                  Website        voxmedia.com (http
        The Verge                                                                                 s://www.voxmedia.c
        Vox                                                                                       om/)
        Polygon
        Curbed
        Eater
        Former
             Racked
             Recode

    Businesses
        Chorus
        Concert
        Vox Creative
        Vox Entertainment
        Vox Media Podcast Network
    Reception
    References
    External links
https://en.wikipedia.org/wiki/Vox_Media                                                         BW_034                  1/11
6/26/2019                                            Vox 55-9
                        Case 1:19-cv-01445-LGS Document  Media - Wikipedia
                                                                  Filed 11/12/19 Page 8 of 16


  History

  Founding and expansion in sports media
  Vox Media was founded in 2005 as SportsBlogs Inc., the parent company of the sports blog network SB Nation, by political
  strategist Jerome Armstrong, freelance writer Tyler Bleszinski, and Markos Moulitsas (creator of Daily Kos).[3] The site
  was a spin-off and expansion of Tyler Bleszinski's Oakland Athletics blog Athletics Nation, which sought to provide
  coverage of the team from a fan's perspective. The popularity of the site led to other sports blogs being incorporated.[6]

  In 2008, SB Nation hired former AOL executive Jim Bankoff as CEO to assist in its growth. He showed interest in SB
  Nation's goal of building a network of niche-oriented sports websites.[6][7] As of February 2009, the SB Nation network
  contained 185 blogs, and in November 2010, ComScore estimated that the site had attracted 5.8 million unique visitors.
  The 208 percent increase in unique visitors over November 2009 made SB Nation the fastest-growing sports website the
  company tracked at the time.[8]



  Continued growth and expansion into other content areas
  In 2011, Bankoff hired a number of former writers from AOL's technology blog Engadget, including former editor-in-chief
  Joshua Topolsky, to build a new technology-oriented website.[6] They had originally left AOL following a series of conflicts
  between Topolsky and Michael Arrington, author of TechCrunch (which AOL had recently acquired), and the leak of an
  internal training document that outlined a content strategy for AOL's blogs that prioritized profitability. Bankoff felt that a
  technology-oriented website would complement SB Nation due to their overlapping demographics.[7] In November, the
  renamed Vox Media officially launched The Verge, with Topolsky as editor-in-chief.[7][9]

  In 2012, Vox Media launched a video gaming website, Polygon, led by former Joystiq editor Christopher Grant.[10] In
  November 2013, Vox Media acquired Curbed Network, which consisted of the real-estate blog network Curbed, the food
  blog Eater, and the fashion blog Racked.[11]

  In April 2014, the company launched a news website, Vox. Led by former Washington Post columnist Ezra Klein, Melissa
  Bell and Matthew Yglesias, Vox was positioned as a general interest news service with a focus on providing additional
  context to recurring subjects within its articles.[12][13][14]

  In May 2015, Vox Media acquired Recode, a technology industry news website that was founded by Walt Mossberg and
  Kara Swisher, the former editors of The Wall Street Journal's All Things Digital.[15]

  On May 30, 2017, Vox Media announced that it had entered into an agreement to provide technology and advertising sales
  for Bill Simmons' sports website The Ringer, as part of a revenue sharing agreement.[16]

  On April 15, 2019, Vox Media acquired magazine Epic, which would become part of a new division called Vox Media
  Studios, which had also absorbed Vox Entertainment and the Vox Media Podcast Network.[17]



  Employment and labor
  In January 2018, Vox Media agreed to recognize a labor union being formed by its editorial staff with the Writers Guild of
  America, East.[18]



https://en.wikipedia.org/wiki/Vox_Media                                                                BW_035                  2/11
6/26/2019                                            Vox 55-9
                        Case 1:19-cv-01445-LGS Document  Media - Wikipedia
                                                                  Filed 11/12/19 Page 9 of 16
  On February 21, 2018, it was reported that Vox Media would be laying off around 50 employees, particularly surrounding
  video production. CEO Jim Bankoff stated previously that the company planned to exit native video for Facebook due to
  "unreliable monetization and promotion". The memo announcing the layoffs argued that despite its success, native video
  "won't be viable audience or revenue growth drivers for us relative to other investments we are making", and that the
  company wanted to focus more on podcasting and Vox Entertainment.[19] The layoffs represented around 5% of Vox's
  workforce.[20]


  Funding
  In December 2014, Vox Media raised a US$46.5 million round led by the growth equity firm General Atlantic, estimating
  the media company's value at around $380 million.[21] Participants in Vox Media's previous rounds include Accel
  Partners, Comcast Ventures, and Khosla Ventures. Other funders are Allen & Company, Providence Equity Partners, and
  various angel investors, including Ted Leonsis, Dan Rosensweig, Jeff Weiner, and Brent Jones.[22][23] According to
  sources, the Series C in May 2012, valued Vox Media at $140 million.[24] A Series D valued the company north of
  $200 million, raising an additional $40 million.[25][26]

  In August 2015, NBCUniversal made a $200 million equity investment in Vox Media, valuing the company at more than
  $1 billion. Comcast, which owns NBC, additionally already owned 14% of Vox through other subsidiaries.[27]


  Properties
  Vox Media is made up of six media brands: The Verge (technology, culture, and science), Vox (general interest news), SB
  Nation (sports), Polygon (gaming), Eater (food and nightlife), and Curbed (real estate and home).[28]


  SB Nation
  SB Nation (originally known as Sports Blog Nation) is a sports blogging network, founded by Tyler Bleszinski and Markos
  Moulitsas in 2005. The blog from which the network formed was started by Bleszinski as Athletics Nation in 2003, and
  focused solely on the Oakland Athletics.[29] It has since expanded to cover sports franchises on a national scale, including
  all Major League Baseball, National Basketball Association, National Football League, and National Hockey League teams,
  as well as college and soccer teams, totaling over 300 community sites.[30][31] In 2011, the network expanded into
  technology content with The Verge, leading to the parent company Sports Blogs Inc. being rebranded as Vox Media.[30][32]
  Vox Media's chief executive, Jim Bankoff, has served as SB Nation's CEO since 2009.[30] The network expanded into radio
  programming in mid-2016 with SB Nation Radio, in partnership with Gow Media.[33]


  The Verge
  The Verge is a technology news site, which launched on November 1, 2011; it was originally staffed by former employees of
  Engadget, including former editor Joshua Topolsky and the new site's editor-in-chief Nilay Patel.[34] While Topolsky and
  his team were developing the new site, a "placeholder" site called This Is My Next was created to allow them to continue
  writing articles and producing podcasts.[35] Topolsky described the site as being an "evolved version of what we [had] been
  doing [at AOL]."[36][37]

  In February 2014, The Verge had 7.9 million unique visitors according to ComScore.[38]


  Vox



https://en.wikipedia.org/wiki/Vox_Media                                                              BW_036                 3/11
6/26/2019                                           Vox55-9
                       Case 1:19-cv-01445-LGS Document  Media - Wikipedia
                                                                Filed 11/12/19 Page 10 of 16
  Vox was launched in April 2014; it is a news website that employs explanatory journalism. The site's editor-in-chief is
  Lauren Williams.


  Polygon
  The video game website Polygon launched in 2012 as Vox Media's third property, and publishes news, culture, reviews,
  and videos.[39][40] The site's founding staff included the editors-in-chief of the gaming sites Joystiq, Kotaku (Brian
  Crecente), and The Escapist.[41] Staff published on The Verge as "Vox Games" beginning in February 2012, and launched
  as Polygon in October.[40] The network features long-form journalism that focuses on the people making and playing the
  games rather than the games alone, and uses a "direct content sponsorship" model of online advertising.[41][42]
  Christopher Grant serves as the current editor.[43]


  Curbed
  Curbed is a real-estate and home website that reaches beyond New York City to publish in 32 markets across the U.S. It
  was founded in 2004 as a side project by Lockhart Steele, managing editor of Gawker Media. Curbed became a Vox Media
  brand when the company acquired its parent company, Curbed Network, in November 2013 for $20–30 million in cash
  and stock.[44] In addition to the national site, Curbed operates local sites for 14 U.S. cities.[45] The editor-in-chief is Kelsey
  Keith.[45]


  Eater
  Eater is a food and dining network of sites, offering reviews and news about the restaurant industry. The network was
  founded by Lockhart Steele and Ben Leventhal in 2005, and originally focused on dining and nightlife in New York City.
  Eater launched a national site in 2009,[46] and covered nearly 20 cities by 2012.[47] Vox Media acquired Eater, along with
  two others comprising the Curbed Network, in late 2013.[48] In 2017, Eater had 25 local sites in the United States in
  Canada, and launched its first international site in London.[49] The site has been recognized four times by the James Beard
  Foundation Awards.[50][51] Eater is led by editor-in-chief Amanda Kludt.[52][53]



  Former

  Racked
  Racked was a retail and shopping website which covered style. It was acquired by Vox Media when the company acquired
  Curbed Network in November 2013.[44] In December 2014, the site had 11.2 million page views and 8 million unique
  visitors.[54] In addition to the national site, Racked had local sites for Los Angeles, New York City, Miami, and San
  Francisco.[55][56] The editor-in-chief was Britt Aboutaleb.[57] Racked was folded into Vox in September 2018.[58]


  Recode
  Vox Media acquired technology news website Recode in May 2015.[59] Recode hosts the annual invite-only Code
  Conference, at which editors of the site interview prominent figures of the technology industry.[60] Recode was integrated
  into Vox in May 2019 under the name Recode by Vox.[61]


  Businesses


https://en.wikipedia.org/wiki/Vox_Media                                                                   BW_037                  4/11
6/26/2019                                           Vox55-9
                       Case 1:19-cv-01445-LGS Document  Media - Wikipedia
                                                                Filed 11/12/19 Page 11 of 16
  Chorus
  Conceived in 2008, Chorus was built to be a "next-generation" publishing platform.[62][63] Developed specifically for SB
  Nation, it facilitates content creation, and implemented commenting and forums which allowed for company growth, later
  evolving to analyze viewership and distribute content via various multimedia platforms.[64][65] In 2014, Ezra Klein and
  Melissa Bell left The Washington Post to join Vox Media, in part because of the publishing platform.[63][66] Additionally,
  the founders of Curbed, Eater, and The Verge said Chorus was a key reason for partnering with Vox Media.[63] In 2018,
  Vox Media began to license Chorus as a software as a service (SaaS) business to other publishers,[67] including Funny or
  Die and The Ringer.[65] The Chicago Sun­Times signed on as the first traditional newspaper to launch on the platform in
  October 2018.[68][69]



  Concert
  In April 2016, Vox Media and NBCUniversal launched Concert as a "premium, brand-friendly ad network" to reach more
  than 150 million people across their digital properties.[70] New York Media, PopSugar, Quartz and Rolling Stone joined
  the marketplace in May 2018. In May 2018, Comscore estimated the network reaches almost 90 percent of all internet
  users.[71] With the new partners, Concert launched C-Suite to reach executives among brands such as CNBC, Recode, The
  Verge, and Vox.[72]



  Vox Creative
  Vox Creative is Vox Media's branded entertainment business.[73] In October 2017, Vox Creative expanded to launch The
  Explainer Studio to bring the explainer format to brand partners.[74] In 2016, Vox Creative's ad for "Applebee's Taste Test"
  won the Digiday Video Award for Best Video Ad.[75]



  Vox Entertainment
  In March 2015, Vox Media formed a new division known as Vox Entertainment. The division was created to expand the
  company's presence in developing online video programming.[76] Vox Entertainment announced new shows in 2018,
  including American Style on CNN,[77] Explained on Netflix,[78] No Passport Required (hosted by chef Marcus
  Samuelsson) on PBS,[79] and another currently-unnamed "explainer" series on YouTube.[80] Vox Entertainment is helmed
  by Vox Media president Marty Moe.[81] In 2016, vice president of Vox Entertainment, Chad Mumm, was named to the
  Forbes 30 Under 30 and Variety's "30 Execs to Watch" list.[82][83]



  Vox Media Podcast Network
  The Vox Media Podcast Network is Vox Media's non-fiction audio programming business and has a broad portfolio of
  audio programming across business, technology, news and policy, sports, and dining.[84] Shows include: Recode's "Recode
  Decode", hosted by Kara Swisher,[85] and "Recode Media with Peter Kafka"; The Verge's "The Vergecast"; and Vox's "The
  Weeds",[86] "The Ezra Klein Show",[87] and "Today, Explained".[84]


  Reception
  In 2016, business magazine Inc. nominated Vox Media for "Company of the Year", citing that the company generated
  approximately $100 million in revenue in 2015, and was attracting 170 million unique users and 800 million content views
  monthly by 2016.[88] Vox Media was named one of the world's "most innovative" media companies in 2017 by Fast



https://en.wikipedia.org/wiki/Vox_Media                                                              BW_038                 5/11
6/26/2019                                           Vox55-9
                       Case 1:19-cv-01445-LGS Document  Media - Wikipedia
                                                                Filed 11/12/19 Page 12 of 16
  Company for "doubling down on quality content while expanding".[89] Vox Media was also named one of the "50 Great
  Places to Work" in Washington, D.C., by magazine Washingtonian.[90] The company gained a rating of 95 out of 100 on
  the Human Rights Campaign's Corporate Equality Index, which rates businesses on their treatment of LGBT personnel.[91]


  References
     1. Grinapol, Corinne (February 6, 2017). "Vox Media Names Trei Brundrett as Its First COO" (http://www.adweek.com/di
        gital/vox-media-names-trei-brundrett-as-its-ﬁrst-coo/). Adweek. Retrieved April 6, 2018.
     2. Associated Press (August 13, 2015). "Digital Media Hub Vox Valued at $1B as NBCUniversal Invests" (https://www.in
        c.com/associated-press/digital-media-hub-vox-valued-at-1b-as-nbcuniversal-invests.html). Inc.
     3. Plambeck, Joseph (June 6, 2010). "Sports-Centric Web Sites Expand, and Bias Is Welcome" (https://www.nytimes.co
        m/2010/06/07/business/media/07fans.html). The New York Times.
     4. "Top 50 Multi-Platform Properties (Desktop and Mobile) September 2018: Total U.S. – Home and Work Locations" (htt
        ps://www.comscore.com/Insights/Rankings?country=US). Comscore.
     5. Kaufman, Leslie (April 6, 2014). "Vox Takes Melding of Journalism and Technology to a New Level" (https://www.nytim
        es.com/2014/04/07/business/media/voxcom-takes-melding-of-journalism-and-technology-to-next-level.html). The New
        York Times.
     6. "The Raid On AOL: How Vox Pillaged Engadget And Founded An Empire" (http://www.businessinsider.com/vox-2012-
        1). Business Insider. Retrieved January 20, 2016.
     7. "Interview with Jim Bankoff, CEO of SBNation.com" (http://www.inc.com/news/articles/2010/08/interview-with-jim-bank
        off-ceo-of-sbnation.html). Inc.com. Retrieved September 4, 2015.
     8. Overly, Steven (December 20, 2010). "SB Nation's sports blogger collective sees bias as a plus" (https://www.washing
        tonpost.com/wp-dyn/content/article/2010/12/17/AR2010121706202.html). The Washington Post. Retrieved January 8,
        2010.
     9. Albanesius, Chloe (April 4, 2011). "Engadget's Topolsky, Former Editors Starting New Rival Tech Site" (https://www.pc
        mag.com/article2/0,2817,2383012,00.asp). PC Magazine. Ziff Davis. Archived (https://www.webcitation.org/6GMBTfq
        pG?url=http://www.pcmag.com/article2/0,2817,2383012,00.asp) from the original on May 4, 2013. Retrieved May 4,
        2013.
   10. Brian Solomon. "The Inside Story Of Polygon, The Verge's New Gaming Sister-Site" (https://www.forbes.com/sites/bri
       ansolomon/2012/10/24/the-inside-story-of-polygon-the-verges-new-gaming-sister-site/). Forbes. Retrieved
       September 4, 2015.
   11. Kaufman, Leslie (November 10, 2013). "Vox Media Buying Curbed.com Network of Sites" (https://www.nytimes.com/2
       013/11/11/business/media/vox-media-buying-curbedcom-network-of-sites.html?smid=tw-share&_r=0). New York
       Times. Retrieved November 10, 2013.
   12. Barr, Jeremy (May 19, 2015). "Vox Media expands Melissa Bell's role" (https://www.politico.com/media/story/2015/05/
       vox-media-expands-melissa-bells-role-003788). Politico.
   13. Carr, David (January 26, 2014). "Ezra Klein Is Joining Vox Media as Web Journalism Asserts Itself" (https://www.nytim
       es.com/2014/01/27/business/media/ezra-klein-joining-vox-media-as-web-journalism-asserts-itself.html). The New York
       Times. Archived (https://www.webcitation.org/6V7lOyGVm?url=http://www.nytimes.com/2014/01/27/business/media/e
       zra-klein-joining-vox-media-as-web-journalism-asserts-itself.html?_r=0) from the original on December 27, 2014.
       Retrieved December 26, 2014.
   14. Kaufman, Leslie (April 6, 2014). "Vox Takes Melding of Journalism and Technology to a New Level" (https://www.nytim
       es.com/2014/04/07/business/media/voxcom-takes-melding-of-journalism-and-technology-to-next-level.html?_r=0).
       The New York Times. Archived (https://www.webcitation.org/6V7lIdtpR?url=http://www.nytimes.com/2014/04/07/busin
       ess/media/voxcom-takes-melding-of-journalism-and-technology-to-next-level.html?_r=1) from the original on
       December 27, 2014. Retrieved December 26, 2014.
   15. Ember, Sydney (May 26, 2014). "Vox Media Adds ReCode to Its Stable of Websites" (https://www.nytimes.com/2015/0
       5/27/business/media/vox-media-acquiring-recode.html?_r=0). The New York Times. Retrieved May 29, 2015.


https://en.wikipedia.org/wiki/Vox_Media                                                              BW_039                 6/11
6/26/2019                                           Vox55-9
                       Case 1:19-cv-01445-LGS Document  Media - Wikipedia
                                                                Filed 11/12/19 Page 13 of 16
   16. "Bill Simmons' The Ringer Inks Advertising, Tech Pact With Vox Media" (https://variety.com/2017/digital/news/bill-sim
       mons-vox-media-advertising-technology-1202447469/). Variety. Retrieved May 30, 2017.
   17. Jarvey, Natalie (April 15, 2019). "Vox Media Acquires Epic Magazine (Exclusive)" (https://www.hollywoodreporter.com/
       news/vox-media-acquires-epic-magazine-1202218). The Hollywood Reporter. Retrieved April 24, 2019.
   18. "Vox Media agrees to recognize labor union" (https://nypost.com/2018/01/11/vox-media-agrees-to-bargain-with-labor-
       union/). New York Post. January 11, 2018. Retrieved February 21, 2018.
   19. "Vox Media Laying Off Around 50 Staffers" (https://www.hollywoodreporter.com/news/vox-media-laying-around-50-peo
       ple-1086869). The Hollywood Reporter. Retrieved February 21, 2018.
   20. Spangler, Todd (February 21, 2018). "Vox Media Lays Off 50 Staffers, or 5% of Workforce" (https://variety.com/2018/di
       gital/news/vox-media-layoffs-50-employees-1202706362/). Variety. Retrieved March 13, 2018.
   21. Catherine Shu. "Vox Media Raises $46.5M At A Reported $380M Valuation" (https://techcrunch.com/2014/11/30/vox-
       media-raises-46-5m-at-a-reported-380m-valuation/). TechCrunch. AOL. Retrieved September 4, 2015.
   22. "Blog network SportsBlog Nation scores funding" (http://news.cnet.com/8301-13577_3-10077904-36.html).
       CNET.com. October 29, 2008. Retrieved November 7, 2008.
   23. Ali, Rafat (July 16, 2009). "Sports Blog Site SBNation Gets $8 Million More, From Comcast And Others" (http://paidco
       ntent.org/article/419-sports-blog-site-sbnation-gets-8-million-more/). Paid Content. Retrieved November 14, 2010.
   24. Solomon, Brian (December 6, 2012). "Meet The Digital Upstart That Thinks Millions Of Rowdy Fans Are The Future
       Of The Web" (https://www.forbes.com/sites/briansolomon/2012/12/06/meet-the-digital-upstart-that-thinks-millions-of-ro
       wdy-fans-are-the-future-of-the-web/). Forbes. Retrieved December 7, 2012.
   25. "Vox Media aims to obtain USD40 million funding via Accel Partners" (http://www.vcpost.com/articles/16544/2013101
       6/vox-media-aims-obtain-usd40-million-funding-via-accel-partners.htm). VC Post. October 16, 2013. Retrieved
       January 24, 2014.
   26. "Vox Media aims to obtain USD40 million funding via Accel Partners" (http://www.vcpost.com/articles/16544/2013101
       6/vox-media-aims-obtain-usd40-million-funding-via-accel-partners.htm). Venture Capital Post. Retrieved September 4,
       2015.
   27. Stelter, Brian (August 12, 2015). "NBCUniversal invests big in Vox Media" (https://money.cnn.com/2015/08/12/media/n
       bcuniversal-vox-buzzfeed/index.html). CNNMoney. Retrieved March 24, 2019.
   28. Lukas I. Alpert. "Comcast Invests $200 Million in Vox Media" (https://blogs.wsj.com/cmo/2015/08/12/comcast-invests-
       200-million-in-vox-media-valuing-digital-media-ﬁrm-at-1-billion/). WSJ. Retrieved September 4, 2015.
   29. Orlando, Dan (July 12, 2013). "What's the future of the sports-blogging industry? Here are 3 different answers from
       rival contenders" (https://www.bizjournals.com/newyork/news/2013/07/11/3-companies-with-nyc-ties-that-have.html?p
       age=all). New York Business Journal. American City Business Journals. Retrieved March 20, 2018.
   30. Lincoln, Kevin (January 9, 2012). "The Raid on AOL: How Vox Pillaged Engadget and Founded an Empire" (http://ww
       w.businessinsider.com/vox-2012-1). Business Insider. Axel Springer SE. Retrieved March 21, 2018.
   31. Warzel, Charlie (September 25, 2012). "SB Nation Relaunches, Hires First Editorial Director" (http://www.adweek.co
       m/digital/sb-nation-relaunches-hires-ﬁrst-editorial-director-143967/). Adweek. Retrieved March 22, 2018.
   32. Swisher, Kara (April 3, 2011). "SB Nation Sacks AOL in Raid of Former Engadget Team for Competing New Tech Site,
       As AOL Zeroes in on New EiC" (http://allthingsd.com/20110403/sb-nation-sacks-aol-in-raid-of-former-engadget-team-f
       or-competing-new-tech-site/). All Things Digital. Retrieved March 21, 2018.
   33. Fox, Brooke (July 18, 2016). "SB Nation Expands Into Radio Programming With Gow Media Accord" (https://www.bloo
       mberg.com/news/articles/2016-07-18/sb-nation-expands-into-radio-programming-with-gow-media-accord).
       Bloomberg.com. Bloomberg L.P. Retrieved March 22, 2018.
   34. Carr, David (April 3, 2011). "Team From Engadget Makes Jump to SB Nation" (https://www.nytimes.com/2011/04/04/b
       usiness/media/04carr.html). The New York Times.
   35. "Latest Gadget Reviews – The Verge" (http://thisismynext.com/). Retrieved September 17, 2014.
   36. "Topolsky and Bankoff on Engadget, SB Nation, and the new tech site that's bringing them together » Nieman
       Journalism Lab" (http://www.niemanlab.org/2011/05/topolsky-and-bankoff-on-engadget-sb-nation-and-the-new-tech-sit
       e-thats-bringing-them-together/). Nieman Lab. Retrieved September 17, 2014.



https://en.wikipedia.org/wiki/Vox_Media                                                              BW_040                    7/11
6/26/2019                                           Vox55-9
                       Case 1:19-cv-01445-LGS Document  Media - Wikipedia
                                                                Filed 11/12/19 Page 14 of 16
   37. "With The Verge, SB Nation looks beyond just gadgets" (https://www.webcitation.org/6GMF882rm?url=http://tech.fortu
       ne.cnn.com/2011/10/26/the-verge-sb-nation/). Fortune. Archived from the original (http://tech.fortune.cnn.com/2011/1
       0/26/the-verge-sb-nation/) on May 4, 2013. Retrieved September 17, 2014.
   38. "Vox Media's The Verge Staffs Up Culture Coverage" (http://adage.com/article/media/vox-media-s-verge-staffs-culture
       -coverage/292278/). Advertising Age. Retrieved June 20, 2017.
   39. Duryee, Tricia (October 24, 2012). "Let the Games Begin: Vox Media Launches a New Site Covering Videogames" (ht
       tp://allthingsd.com/20121024/let-the-games-begin-vox-media-launches-a-new-site-covering-videogames/). All Things
       Digital. Archived (https://www.webcitation.org/6RZ6WAh1i?url=http://allthingsd.com/20121024/let-the-games-begin-vo
       x-media-launches-a-new-site-covering-videogames/) from the original on August 4, 2014. Retrieved August 3, 2014.
   40. Swisher, Kara (February 21, 2012). "On the Verge Again: Vox Media Ofﬁcially Launches Into Videogames Content
       Arena" (http://allthingsd.com/20120221/on-the-verge-again-vox-media-ofﬁcially-launches-into-video-games-content-ar
       ena/). All Things Digital. Archived (https://www.webcitation.org/6RZ8YhtNa?url=http://allthingsd.com/20120221/on-the
       -verge-again-vox-media-ofﬁcially-launches-into-video-games-content-arena/) from the original on August 4, 2014.
       Retrieved August 3, 2014.
   41. Solomon, Brian (October 24, 2012). "The Inside Story Of Polygon, The Verge's New Gaming Sister-Site" (https://www.
       forbes.com/sites/briansolomon/2012/10/24/the-inside-story-of-polygon-the-verges-new-gaming-sister-site/). Forbes.
       Archived (https://www.webcitation.org/6RYUVl8ie?url=http://www.forbes.com/sites/briansolomon/2012/10/24/the-insid
       e-story-of-polygon-the-verges-new-gaming-sister-site/) from the original on August 3, 2014. Retrieved August 3, 2014.
   42. Stark, Chelsea (October 25, 2012). "Veteran Game Journalists Unite to Launch Vox's 'Polygon' " (https://mashable.co
       m/2012/10/25/polygon/). Mashable. Retrieved August 3, 2014.
   43. Beaujon, Andrew (October 25, 2012). "Why Polygon takes video-games journalism seriously" (https://www.poynter.or
       g/news/why-polygon-takes-video-games-journalism-seriously). Poynter. Retrieved August 21, 2018.
   44. Hempel, Jessi (November 11, 2013). "Vox Media acquires Curbed Network for $20-30M" (http://fortune.com/2013/11/1
       1/vox-media-acquires-curbed-network-for-20-30m/). Fortune. Retrieved May 27, 2015.
   45. Bilton, Ricardo (April 17, 2015). "Curbed's growth strategy: broader and more national" (https://digiday.com/media/vox
       s-curbed-expands-focus-beyond-local/). DigiDay.
   46. Druckman, Charlotte (October 6, 2009). "The Insiders: Ben Leventhal and Lockhart Steele" (https://tmagazine.blogs.n
       ytimes.com/2009/10/06/the-insiders-ben-leventhal-and-lockhart-steele/). The New York Times. Retrieved March 13,
       2018.
   47. Midson, Lori (December 1, 2011). "Eater launches Denver food site" (http://www.westword.com/restaurants/eater-laun
       ches-denver-food-site-5728399). Westword. Voice Media Group. Retrieved March 14, 2018.
   48. Hempel, Jessi (November 11, 2013). "Vox Media acquires Curbed Network for $20-30M" (http://fortune.com/2013/11/1
       1/vox-media-acquires-curbed-network-for-20-30m/). Fortune. Meredith Corporation. ISSN 0015-8259 (https://www.wor
       ldcat.org/issn/0015-8259). Retrieved March 13, 2018.
   49. Guaglione, Sara (July 12, 2017). "Vox Launches 'Eater London,' Company's First" (https://www.mediapost.com/public
       ations/article/304214/vox-launches-eater-london-companys-ﬁrst.html?edition=104191). MediaPost Communications.
       Retrieved March 13, 2018.
   50. "The 2015 James Beard Award Winners!" (https://www.jamesbeard.org/blog/2015-james-beard-award-winners).
       James Beard Foundation. May 4, 2015. Retrieved April 9, 2018.
   51. "The 2016 James Beard Award Winners!" (https://www.jamesbeard.org/blog/2016-james-beard-award-winners).
       James Beard Foundation. May 2, 2016. Retrieved April 9, 2018.
   52. Bhuiyan, Johana (April 16, 2014). "Food site Eater 'Vox-iﬁes' " (https://www.politico.com/media/story/2014/04/food-site
       -eater-vox-iﬁes-002058). Politico. Capitol News Company. Retrieved November 13, 2018.
   53. Vora, Shivani (February 2, 2018). "How Amanda Kludt, Editor in Chief of Eater, Spends Her Sundays" (https://www.nyt
       imes.com/2018/02/02/nyregion/how-amanda-kludt-editor-in-chief-of-eater-spends-her-sundays.html). The New York
       Times. Retrieved November 13, 2018.
   54. Steigrad, Alexandra. "Vox Media Looks to Racked for Growth" (http://wwd.com/globe-news/fashion-memopad/vox-me
       dia-looks-to-racked-for-growth-8165695/). WWD. Retrieved June 2, 2015.



https://en.wikipedia.org/wiki/Vox_Media                                                               BW_041                 8/11
6/26/2019                                           Vox55-9
                       Case 1:19-cv-01445-LGS Document  Media - Wikipedia
                                                                Filed 11/12/19 Page 15 of 16
   55. Steigrad, Alexandra (January 11, 2016). "Racked Poaches New Editor in Chief From Yahoo Style" (http://wwd.com/bu
       siness-news/media/racked-hires-editor-in-chief-britt-aboutaleb-yahoo-style-joe-zee-marissa-mayer-10311033/).
       Women's Wear Daily. Retrieved April 9, 2018.
   56. Meltzer, Marisa (May 18, 2016). "The Last Days of Scoop" (https://www.nytimes.com/2016/05/19/fashion/scoop-nyc-b
       outique-closing.html). The New York Times.
   57. Shepard, Eliot (January 29, 2015). "About" (http://www.racked.com/masthead). Retrieved June 8, 2016.
   58. Hays, Kali; Hays, Kali (June 19, 2018). "Vox Media Is Folding Racked" (https://wwd.com/business-news/media/vox-is-f
       olding-racked-1202720434/).
   59. Ember, Sydney (May 26, 2015). "Vox Media Adds ReCode to Its Stable of Websites" (https://www.nytimes.com/2015/0
       5/27/business/media/vox-media-acquiring-recode.html). The New York Times. Archived (https://www.webcitation.org/6
       YpNXfmQl?url=http://www.nytimes.com/2015/05/27/business/media/vox-media-acquiring-recode.html) from the
       original on May 27, 2015. Retrieved May 27, 2015.
   60. Hoffman, Claire (May 31, 2018). "Inside This Year's Invite-Only Code Conference" (https://www.bizbash.com/inside-thi
       s-years-invite-only-code-conference/los-angeles/story/35700/). BizBash. Retrieved October 30, 2018.
   61. "Vox Media integrates Recode with ﬂagship brand, four years after purchase" (https://www.thedrum.com/news/2019/0
       5/01/vox-media-integrates-recode-with-ﬂagship-brand-four-years-after-purchase). Retrieved May 12, 2019.
   62. Eldon, Eric (May 7, 2012). "A Closer Look at Chorus, the Next-Generation Publishing Platform That Runs Vox Media"
       (https://techcrunch.com/2012/05/07/a-closer-look-at-chorus-the-next-generation-publishing-platform-that-runs-vox-me
       dia/). TechCrunch. Retrieved November 13, 2018.
   63. Kaufman, Leslie (April 6, 2014). "Vox Takes Melding of Journalism and Technology to a New Level" (https://www.nytim
       es.com/2014/04/07/business/media/voxcom-takes-melding-of-journalism-and-technology-to-next-level.html). The New
       York Times. Retrieved November 13, 2018.
   64. Solomon, Brian (December 6, 2012). "Meet Vox Media: The Digital Upstart That Wants to Be Conde Nast 2.0" (https://
       www.forbes.com/sites/briansolomon/2012/12/06/meet-the-digital-upstart-that-thinks-millions-of-rowdy-fans-are-the-fut
       ure-of-the-web/#113443a47e56). Forbes. Retrieved November 13, 2018.
   65. Mullin, Benjamin (July 17, 2018). "Vox Media to Begin Licensing Publishing Technology Chorus" (https://www.wsj.com/
       articles/vox-media-to-begin-licensing-publishing-technology-chorus-1531828800). The Wall Street Journal. Retrieved
       November 13, 2018.
   66. Ember, Sydney (May 26, 2015). "Vox Media Adds ReCode to Its Stable of Websites" (https://www.nytimes.com/2015/0
       5/27/business/media/vox-media-acquiring-recode.html). The New York Times. Retrieved December 10, 2018.
   67. Knight, Jesse (November 20, 2018). "Is it ﬁnally time for media companies to adopt a common publishing platform?"
       (http://www.niemanlab.org/2018/11/is-it-ﬁnally-time-for-media-companies-to-adopt-a-common-publishing-platform/).
       Nieman Lab. Nieman Foundation for Journalism. Retrieved December 10, 2018.
   68. Fuller, Melynda (October 12, 2018). " 'Chicago Sun-Times' To Redesign Site, Join Vox Media's Ad Marketplace" (http
       s://www.mediapost.com/publications/article/326477/chicago-sun-times-to-redesign-site-join-vox-med.html). Publishers
       Daily. MediaPost. Retrieved November 13, 2018.
   69. Armentrout, Mitchell (October 11, 2018). "Sun-Times to launch redesigned website powered by Vox Media platform" (h
       ttps://chicago.suntimes.com/business/sun-times-vox-media-new-website-2019/). Chicago Sun-Times. Retrieved
       November 13, 2018.
   70. Shields, Mike (April 4, 2016). "NBCU and Vox Will Start Selling Ads on Each Other's Sites" (https://www.wsj.com/articl
       es/nbcu-and-vox-will-start-selling-ads-on-each-others-sites-1459764000). The Wall Street Journal. Retrieved
       November 13, 2018.
   71. Jerde, Sara (May 31, 2018). "New York Media, Rolling Stone Join Expanding Digital Ad Marketplace" (https://www.ad
       week.com/digital/new-york-media-rolling-stone-join-expanding-digital-ad-marketplace/). Adweek. Retrieved
       November 13, 2018.
   72. Jerde, Sara (May 8, 2018). "Quartz Joins Digital Ad Marketplace Concert to Reach Top Execs" (https://www.adweek.c
       om/digital/quartz-joins-digital-ad-marketplace-concert-to-reach-top-execs/). Adweek. Retrieved November 13, 2018.
       "The new partnership allows for a vertical on Concert called, "Concert C-Suite" to reach top executives and, as the
       companies claimed, the ability to reach 86 million unique monthly visitors among brands that include Recode, Vox,
       The Verge and CNBC."

https://en.wikipedia.org/wiki/Vox_Media                                                              BW_042                 9/11
6/26/2019                                           Vox55-9
                       Case 1:19-cv-01445-LGS Document  Media - Wikipedia
                                                                Filed 11/12/19 Page 16 of 16
   73. Rooney, Jenny (September 24, 2018). "CMO Next 2018: The Full List Of 50 Chief Marketers" (https://www.forbes.co
       m/sites/jenniferrooney/2018/09/24/cmo-next-2018-the-full-list-of-50-chief-marketers/). Forbes. Retrieved
       December 12, 2018.
   74. Mullin, Benjamin (October 13, 2017). "Vox Media Pitches Signature 'Explainer' Format to Advertisers" (https://www.ws
       j.com/articles/vox-media-pitches-signature-explainer-format-to-advertisers-1507892401). The Wall Street Journal.
       Retrieved December 12, 2018.
   75. "Valspar wins Best in Show at the Digiday Video Awards gala" (https://digiday.com/announcement/valspar-wins-best-s
       how-digiday-video-awards-gala/). Digiday. January 20, 2016. Retrieved December 12, 2018.
   76. "Vox Media Launches Entertainment Division, Signs With WME (Exclusive)" (https://www.hollywoodreporter.com/new
       s/vox-media-launches-entertainment-division-780383). The Hollywood Reporter. Retrieved February 21, 2018.
   77. Levine, Jon (April 11, 2018). "Vox Entertainment to Produce New CNN Original Series 'American Style' " (https://www.t
       hewrap.com/vox-entertainment-produce-new-cnn-original-series-american-style/). TheWrap. Retrieved November 28,
       2018.
   78. Jarvey, Natalie (January 19, 2018). "Netﬂix Grows Docuseries Lineup with 'Flint Town,' Ezra Klein-Produced Explainer
       Show" (https://www.hollywoodreporter.com/live-feed/netﬂix-grows-docuseries-lineup-ﬂint-town-ezra-klein-produced-ex
       plainer-show-1075888). The Hollywood Reporter. Retrieved November 28, 2018.
   79. Patel, Sail (May 24, 2018). " 'A meaningful business with real money': How Vox approaches producing for TV and
       streaming" (https://digiday.com/media/a-meaningful-business-with-real-money-how-vox-is-approaching-producing-for-t
       v-and-streaming/). Digiday. Retrieved November 28, 2018.
   80. Jarvey, Natalie (October 9, 2018). "YouTube Greenlights Vox Entertainment Explainer Show" (https://www.hollywoodr
       eporter.com/news/youtube-greenlights-vox-media-explainer-show-1150459). The Hollywood Reporter. Retrieved
       November 28, 2018.
   81. Patel, Sahil (February 9, 2018). "Publishers with TV ambitions are pursuing Netﬂix" (https://digiday.com/media/publish
       ers-eyeing-netﬂixs-8-billion-content-budget/). Digiday. Retrieved December 12, 2018.
   82. "2016 30 Under 30: Media: Chad Mumm, 29" (https://www.forbes.com/pictures/ﬂji45fﬁl/chad-mumm-29/#37ac71092b0
       5). Forbes. Retrieved December 12, 2018.
   83. "Digital Entertainment Impact Report: 30 Execs to Watch: Chad Mumm" (https://variety.com/gallery/digital-entertainme
       nt-execs-to-watch/#!21/the-verge-2013-2). Variety. Retrieved December 12, 2018.
   84. "Vox Picks Panoply's Megaphone for Podcast Distribution" (http://www.insideradio.com/free/vox-picks-panoply-s-meg
       aphone-for-podcast-distribution/article_4b913d46-e719-11e8-81e4-27b3370495a7.html). Inside Radio. November 13,
       2018. Retrieved December 12, 2018.
   85. Fuller, Melynda (September 25, 2018). "Vox Media Adds New Podcasts, Sponsors" (https://www.mediapost.com/publi
       cations/article/325574/vox-media-adds-new-podcasts-sponsors.html). MediaPost. Retrieved December 12, 2018.
   86. Grinapol, Corinne (October 2, 2015). "Vox Debuts Its First Podcast on Panoply" (https://www.adweek.com/digital/vox-
       debuts-its-ﬁrst-podcast-on-panoply/). Adweek. Retrieved December 12, 2018.
   87. Baysinger, Tim (February 9, 2016). "In an Effort to Woo Advertisers, Vox Will Turn Its 8 Brands Into TV Networks" (http
       s://www.adweek.com/tv-video/effort-woo-advertisers-vox-will-turn-its-8-brands-tv-networks-169548/). Adweek.
       Retrieved December 12, 2018.
   88. Matthews, Melissa (November 22, 2016). "Vox Media: From Sports Blog Hobby to Multimillion-Dollar Media Company"
       (https://www.inc.com/melissa-matthews/vox-2016-company-of-the-year-nominee.html). Inc. Retrieved October 31,
       2018.
   89. "Most Innovative Companies 2017" (https://www.fastcompany.com/most-innovative-companies/2017/sectors/media).
       Fast Company. Retrieved October 31, 2018.
   90. Dalphonse, Sherri (March 7, 2017). "50 Great Places to Work in Washington, DC" (https://www.washingtonian.com/20
       17/03/07/50-great-places-work-washington-dc/). Washingtonian. Retrieved October 31, 2018.
   91. "Buyers Guide: Vox" (https://www.hrc.org/apps/buyersguide/proﬁle.php?orgid=67476). Human Rights Campaign.
       Retrieved October 31, 2018.


  External links
https://en.wikipedia.org/wiki/Vox_Media                                                              BW_043                10/11
